Citation Nr: 1028356	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-40 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.	Entitlement to service connection for arthritis of the 
cervical spine.

3.	Entitlement to service connection for arthritis of the left 
shoulder.

4.	Entitlement to service connection for arthritis of the right 
shoulder.

5.	Entitlement to service connection for residuals of a head 
injury, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1949 to August 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before the undersigned Veterans Law Judge 
at a June 2010 hearing conducted at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends service connection is warranted for 
disorders of the cervical and lumbar spine and bilateral 
shoulders due to an in-service accident which occurred on 
December 15, 1956.  He contends the injuries suffered in this 
accident resulted in his current disorders.  He further asserts 
that these injuries, particularly of the lumbar spine, caused him 
to fall off a ladder, leading to his head injuries.

Initially, the Board observes that, during his June 2010 hearing, 
the Veteran indicated he is currently receiving treatment for 
these conditions at the Tulsa VA Outpatient Clinic.  The Board 
notes VA treatment records were last associated with the claims 
file in August 2009.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified possible outstanding VA records 
pertinent to the Veteran's current claim on appeal, VA must 
undertake efforts to acquire such documents as these records may 
be material to his claims; a reasonable effort should be made to 
obtain such records.  See 38 U.S.C.A. § 5103A(b).

Furthermore, the Board observes the Veteran has not been provided 
a VA examination in conjunction with the current claim.  VA has a 
duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the instant case, the Veteran has 
submitted a statement from L.J. noting the nature of the 1956 
accident and indicating the nature of the Veteran's current 
disabilities is consistent with injuries sustained in the 
accident.  As such, the Veteran should be afforded a VA 
examination to determine if any current lumbar or cervical spine 
or bilateral shoulder disorder is etiologically related to his 
active service and, if so, whether the residuals of a head injury 
are related to these disorders.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain any outstanding VA records for 
treatment for the disabilities on appeal.  
Specifically, records related to the 
Veteran's treatment at the Tulsa VA 
Outpatient Clinic for the period as of 
August 2009, must be associated with the 
claims file.  Efforts to obtain these 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current lumbar or cervical spine and 
bilateral shoulder disorders and residuals 
of a head injury.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
Veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 

a.	specify the nature of the Veteran's 
current lumbar and cervical spine and 
bilateral shoulder disorders and 
answer whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's current 
disorders are etiologically related 
to his active service, to include the 
December 1956 motor vehicle accident. 

b.	if any of the above are found to be 
etiologically related to the 
Veteran's active service, the 
examiner should also specify the 
nature of the Veteran's residuals of 
a head injury, and provide a current 
diagnosis.  The examiner should then 
provide an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's residuals of a head injury 
are proximately due to, or have been 
chronically worsened by, his cervical 
or lumbar spine and bilateral 
shoulder disorders identified above.

A detailed rationale should be provided 
for all opinions.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



